SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-7160 COACHMEN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Indiana 35-1101097 (State of incorporation or organization) (IRS Employer Identification No.) 2831 Dexter Drive, Elkhart, Indiana 46514 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (574) 262-0123 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Number of shares of Common Stock, without par value,outstanding as of the close of business onSeptember 30, 2007: 15,768,882 FORM 10-Q INDEX PartI. Financial Information Page Financial Statements: Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6-15 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-25 Quantitative and Qualitative Disclosures About Market Risk 26 Controls and Procedures 26 Part II. Other Information Item 6. Exhibits 27 Signatures 28 Index to Exhibits 29 - 2 - Index Coachmen Industries, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands) September 30, December 31, 2007 2006 Assets (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 3,109 $ 2,651 Trade receivables, less allowance for doubtful receivables 2007 - $833 and 2006 - $1,134 24,133 25,874 Other receivables 3,309 2,332 Refundable income taxes 2,912 10,820 Inventories 70,441 83,511 Prepaid expenses and other 4,013 3,957 Assets held for sale - 288 Total current assets 107,917 129,433 Property, plant and equipment, net 54,263 57,018 Goodwill 12,993 16,865 Cash value of life insurance, net of loans 34,123 31,119 Other 8,460 8,699 TOTAL ASSETS $ 217,756 $ 243,134 Liabilities and Shareholders' Equity CURRENT LIABILITIES Short-term borrowings $ 7,427 $ 9,284 Accounts payable, trade 26,176 16,998 Accrued income taxes 15 18 Accrued expenses and other liabilities 30,213 35,116 Floorplan notes payable 3,774 4,156 Current maturities of long-term debt 917 1,077 Total current liabilities 68,522 66,649 Long-term debt 3,627 3,862 Deferred income taxes 2,865 4,524 Postretirement deferred compensation benefits 7,815 7,768 Other 26 - Total liabilities 82,855 82,803 COMMITMENTS AND CONTINGENCIES(Note 10) SHAREHOLDERS' EQUITY Common shares, without par value: authorized 60,000 shares; issued 2007 - 21,172 shares and 2006 - 21,156 shares 92,512 92,382 Additional paid-in capital 7,795 7,648 Accumulated other comprehensive loss (16 ) (10 ) Retained earnings 93,764 119,623 Treasury shares, at cost, 2007 - 5,402 shares and 2006 - 5,433 shares (59,154 ) (59,312 ) Total shareholders' equity 134,901 160,331 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 217,756 $ 243,134 See Notes to Consolidated Financial Statements. - 3 - Index Coachmen Industries, Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net sales $ 123,854 $ 130,715 $ 403,861 $ 448,590 Cost of sales 116,096 124,734 388,682 428,126 Gross profit 7,758 5,981 15,179 20,464 Operating expenses: Selling 5,720 6,520 17,472 16,946 General and administrative 6,410 6,226 19,621 14,403 Gain on sale of assets, net (143 ) (291 ) (610 ) (6,340 ) Goodwill impairment charge - - 3,872 - 11,987 12,455 40,355 25,009 Operating loss (4,229 ) (6,474 ) (25,176 ) (4,545 ) Nonoperating (income) expense: Interest expense 808 916 2,595 2,616 Investment income (423 ) (340 ) (1,376 ) (1,165 ) Other income, net (271 ) (654 ) (486 ) (897 ) 114 (78 ) 733 554 Loss from continuing operations before income taxes (4,343 ) (6,396 ) (25,909 ) (5,099 ) Income taxes (credit) 1 (3,663 ) (994 ) (3,249 ) Net loss from continuingoperations (4,344 ) (2,733 ) (24,915 ) (1,850 ) Discontinued operations Loss from operations of discontinued entities (net of tax credits of $(100) and $(423)in2006) - (152 ) - (657 ) Gain (loss) on sale of assets of discontinued entities (net of taxes of ($631) and $2,140 in 2006) - (631 ) - 2,205 Income (loss) from discontinued operations - (783 ) - 1,548 Net loss $ (4,344 ) $ (3,516 ) $ (24,915 ) $ (302 ) Earnings(loss) per share - Basic Continuing operations $ (.28 ) $ (.17 ) $ (1.58 ) $ (.12 ) Discontinued operations - (.05 ) - .10 Net loss per share (.28 ) (.22 ) (1.58 ) (.02 ) Earnings (loss) per share - Diluted Continuing operations (.28 ) (.17 ) (1.58 ) (.12 ) Discontinued operations - (.05 ) - .10 Net loss per share (.28 ) (.22 ) (1.58 ) (.02 ) Number of common shares used in the computation of earnings (loss) per share: Basic 15,736 15,634 15,725 15,664 Diluted 15,736 15,634 15,725 15,664 Cash dividends declared per common share $ - $ .03 $ .06 $ .15 See Notes to Consolidated Financial Statements. - 4 - Index Coachmen Industries, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (24,915 ) $ (302 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 4,389 4,869 Provision for doubtful receivables, net of recoveries 474 444 Net realized and unrealized losses on derivatives (6 ) (4 ) Goodwill impairment charge 3,872 - Gains on sale of properties and other assets, net (610 ) (10,830 ) Increase in cash surrender value of life insurance policies (1,495 ) (437 ) Deferred income tax provision (benefit) (1,659 ) 1,641 Other 1,199 234 Changes in certain assets and liabilities, net of effects of acquisitions and dispositions: Trade receivables 74 21,489 Inventories 13,070 5,527 Prepaid expenses and other (56 ) (1,944 ) Accounts payable, trade 9,178 (4,502 ) Income taxes - accrued and refundable 7,905 (2,755 ) Accrued expenses and other liabilities (5,709 ) (11,735 ) Net cash provided by operating activities 5,711 1,695 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of properties and other assets 1,499 24,680 Investments in life insurance policies (1,509 ) (1,334 ) Purchases of property and equipment (2,246 ) (4,139 ) Other 466 (276 ) Net cash provided by (used in) investing activities (1,790 ) 18,931 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short-term borrowings 10,659 7,070 Payments of short-term borrowings (12,898 ) (8,620 ) Proceeds from long-term debt - 255 Payments of long-term debt (395 ) (8,570 ) Issuance of common shares under stock incentive plans 130 192 Cash dividends paid (944 ) (1,876 ) Purchases of common shares for treasury (15 ) (129 ) Net cashused in financing activities (3,463 ) (11,678 ) Increase in cash and cash equivalents 458 8,948 CASH AND CASH EQUIVALENTS: Beginning of period 2,651 2,780 End of period $ 3,109 $ 11,728 Supplemental disclosures of cash flow information: Operating cash received during the period related to insurance settlement $ - $ 2,875 See Notes to Consolidated Financial Statements. - 5 - Index Coachmen Industries, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION. The condensed consolidated financial statements have been prepared by Coachmen Industries, Inc. (“the Company”), without audit, in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. Management believes the disclosures made in this document are adequate so as not to make the information presented misleading. In the opinion of management, the accompanying unaudited condensed consolidated financial statements, taken as a whole, contain all adjustments which are of a normal recurring nature necessary to present fairly the financial position of the Company as of September 30, 2007, and the results of its operations and cash flows for the interim periods presented. Operating results for the nine-month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2006. Statement of Operations Classification -Effective January 1, 2007, the Company changed its classification of delivery expenses in the statement of operations to include these expenses as a component of cost of sales.
